DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 13 July 2022.  As directed by the amendment: claim 16 has been amended; no claims have been cancelled; and claims 36-40 have been added. Thus, claims 16-40 are presently pending in this application. 
Reasons for Allowance
Claims 16-40 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Brady et al (WO 2015/143058), fails to disclose or make obvious a device as described in claim 16. Specifically, Brady fails to disclose or make obvious a medicament delivery device, in combination with all of the other elements of the claim, comprising “a blocking member extending outward relative the piston rod, the blocking member being (i) moveable between the light source and the sensor, (ii) movably coupled to the piston rod, and (iii) configured to block a portion of the light emitted by the light source.” Brady discloses a device (700) with a piston rod (706) and a sensing arrangement comprising a light source (750), a sensor (720), and a blocking member (730) movable between the light source (750) and the sensor (720), movably coupled to the piston rod (706), and configured to block a portion of light (¶0043). However, Brady fails to teach or make obvious the blocking member (730), which is in the form of a gradient on the surface of the plunger rod, extending outward relative to the rod. Although the plunger rod (706) of Brady comprises several diameters, the amendment now distinguishes the structure of the blocking member and the structure of the plunger rod, which is not anticipated or obvious in view of Brady. In addition, it would not be obvious to a person of ordinary skill in the art to alter the shape of the plunger rod of Brady to try to incorporate a sensing area that extends outward relative the piston rod, such as element 60 of plunger 38 (Fig. 7A) of Azapagic et al (US 10366788), because changing the plunger in such a way to monitor the movement of a plunger would similarly require changing the sensing mechanism. Because the claim further requires the sensor being a light source that detects light from a light sensor, it would not be obvious to a person of ordinary skill in the art to combine the teachings of Brady and Azapagic to arrive at the claimed invention. 
The closest prior art of record, Chin et al (US 5376785), fails to disclose or make obvious a device as described in claim 16. Specifically, Chin fails to disclose or make obvious a medicament delivery device, in combination with all of the other elements of the claim, comprising “a blocking member extending outward relative the piston rod, the blocking member being (i) moveable between the light source and the sensor, (ii) movably coupled to the piston rod, and (iii) configured to block a portion of the light emitted by the light source.” Chin teaches a plunger rod (24; Fig. 2) with a sensing arrangement comprising a light source (34), a sensor (40), and a blocking member (60) that is movable with respect to the light source (34) and the sensor (40), movably coupled to the piston rod (24), and is configured to block a portion of light (Col. 6:7-20). However, Chin fails to teach or make obvious the blocking member (60), which is in the form of a window, extending outward relative to the rod. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 16. Claims 17-38 are allowed for incorporating the above limitations due to their respective dependencies on claim 16. 
The closest prior art of record, Brady in view of Moberg et al (US 2005/0197626), fails to disclose or make obvious a device as described in claim 39. Specifically, Brady in view of Moberg fails to disclose or make obvious a medicament delivery device, in combination with all of the other elements of the claim, “wherein the blocking member extends from a component on an opposite side of the drive mechanism to the piston rod, and the component is engaged with the drive mechanism such that it is moveable within the housing when the drive mechanism is activated.” Brady teaches a blocking member (730; Fig. 5B) that is part of the piston rod (706) and thereby moves with the piston rod to indicate its position during use (¶0043). Although Moberg teaches a drive mechanism, it would not be obvious to a person of ordinary skill in the art to separate the blocking member and piston rod to place them on opposite sides of such a drive mechanism without using hindsight reasoning. 
The closest prior art of record, Brady, fails to disclose or make obvious a device as described in claim 40. Specifically, Brady fails to disclose or make obvious a medicament delivery device, in combination with all of the other elements of the claim, with “the surface of the projecting member is inclined relative to a direction of movement of the piston rod in the housing.” Instead, Brady teaches a projecting member (734; Fig. 5B) that is in the form of a ring that does not have an incline.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783